UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                           ___________________________________

                                       No. 01-30963
                                     Summary Calendar
                           ___________________________________



   ARLENE GOULAS; RUSSELL J. GOULAS, JR., Individually and on behalf of Blake Goulas,

                                                                              Plaintiffs-Appellees,

                                                v.

                           DENBURY MANAGEMENT, INC., et al.

                                                                                      Defendants,

                              DENBURY MANAGEMENT, INC.

                                                                            Defendant-Appellant.

______________________________________________________________________________

                   On Appeal from the United States District Court,
                           Western District of Louisiana
                               USDC No. 01-CV-710
______________________________________________________________________________
                                  April 15, 2002

Before REYNALDO G. GARZA, JOLLY, and WIENER, Circuit Judges

REYNALDO G. GARZA, Circuit Judge:1


                                                I.

       1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
       Russell Goulas filed a Jones Act complaint against Denbury Management and others in

Louisiana state court on April 23, 1999, alleging that he suffered a back injury while employed on

Denbury’s vessel, the M/V CRAWFISH. Denbury’s answer asserted a limitation-of-liability

defense under 46 U.S.C. § 183. Denbury did not file a federal petition for limitation of liability.

When Goulas responded to requests for admissions in a manner indicating that he contested the

limitation-of-liability defense, Denbury removed the action to federal court.

       Goulas submitted a motion to remand the case to state court that was granted by the

district court. The court stated that it lacked jurisdiction because a defense of limitation of

liability does “not provide the federal court with jurisdiction to hear the shipowner’s limitation

claim.” See R. 251 (quoting Vatican Shrimp Co., Inc. v. Solis, 820 F.2d 674, 677 (5th Cir.

1987)). The court noted as well that a limitation-of-liability proceeding under 46 U.S.C. § 185

would be untimely as more than six months had passed since Denbury received written notice of

Goulas’s claim. Denbury appealed.

                                                  II.

       A vessel owner can “restrict its liability, resulting from any occurrence for which the vessel

is liable, to the value of the vessel and its impending freight.” Vatican Shrimp, 820 F.2d at 677;

46 U.S.C. § 183. This limitation of liability can arise from either 46 U.S.C. § 185, which permits

an owner to file a petition in federal court seeking to limit liability, or an owner may plead

limitation as an affirmative defense. See Vatican, 820 F.2d at 677-78. If an owner opts for the

former route, the § 185 petition must be filed in federal court within six months of written notice

of the claim. If, however, an owner is sued in state court and does not file a § 185 petition in



                                                  2
federal court within six months of receiving written notice of the claim, the owner forfeits the

right to limit liability should the claimant contest the limitation defense. See id. at 678. The

driving rationale is that merely filing in state court an answer in which limitation is pled in no way

provides a federal court with jurisdiction to act. See id.

       Remand of a case followed by removal is governed by 28 U.S.C. § 1447(c).2 Under 28

U.S.C. § 1443, remand orders made pursuant to § 1447(c) remand orders “are not reviewable on

appeal, by mandamus, or otherwise, except in civil rights cases.” Tillman v. CSX Transp., Inc.,

929 F.2d 1023, 1026 (5th Cir. 1991). Restrictions on review of a remand order apply only to

remands based on a ground specified in § 1447(c). See Things Remembered, Inc. v. Petrarca,

516 U.S. 124, 127-28 (1996); McDermott Int’l, Inc., v. Lloyds Underwriters of London, 944 F.2d
1199, 1201 (5th Cir. 1991). The district court need not explicitly state that it is remanding the

case pursuant to § 1447(c); it need only utter the “magic words” that it believes it “lacks subject

matter jurisdiction” for the remand to be “totally unreviewable.” Tillman, 92 F.2d at 1026-27.

Because the district court’s remand order explicitly stated that it “lacks jurisdiction to hear

[Denbury’s] remand action,” the remand is not reviewable by way of appeal or writ of mandamus.

Id.

                                                 III.

       Denbury next asserts that the lower court’s ruling is an appealable collateral order. If an

issue underlying a remand order has “independent relevance in adjudging the rights of the parties



       2
          Section 1447(c) states that a “motion to remand the case on the basis of any defect
other than lack of subject matter jurisdiction must be made within 30 days after filing of the notice
of removal under section 1446(a). If at any time before final judgment it appears that the district
court lacks subject matter jurisdiction, the case shall be remanded. . . .” 28 U.S.C. § 1447(c).

                                                  3
(i.e., relevance beyond determining the existence of federal subject matter jurisdiction), the

decision is separable” and may be reviewed “even if it also happens to have an incidental effect on

the court’s jurisdiction.” Doleac ex rel. Doleac v. Michalson, 264 F.3d 470, 486 (5th Cir. 2001).

The issue must precede the remand “in logic and in fact,” and the ruling must be “conclusive” in

that it is functionally unreviewable by the state court. Linton v. Airbus Industrie, 30 F.3d 592,

597 (5th Cir. 1994).

        Once a court determines that an issue is separable, it must then decide whether it is

reviewable under the collateral orders doctrine. See Doleac, 264 F.3d at 489-91. To be

reviewable, “the order must conclusively determine the disputed question, resolve an important

issue completely separate from the merits of the action, and be effectively unreviewable on appeal

from a final judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978); Doleac, 264
F.3d at 490. Denbury’s arguments address only the separability prong. See Appellant’s Brief, at

8-15.

        Denbury argues that the district court found the § 183 limitation defense to be subject to

the same six-month time limitation as is a § 185 petition. While the district court did mention the

six-month time limit, it did so only in reference to the unavailability of a § 185 petition. As

Denbury had not attempted to file a limitation-of-liability petition under § 185, this statement was

incidental.

        The district court’s remand was based explicitly on Vatican Shrimp’s holding that a

defensive § 183 pleading does not make a case removable because it provides no basis for federal

jurisdiction. Denbury can identify no order that is separable and reviewable under the collateral

order doctrine.


                                                  4
DISMISSED.




             5